DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers for INDIA 201821032224 required by 37 CFR 1.55.  The Office recognizes that this application claims 371 benefit of PCT/IB2019/057228 filed August 28, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2021 was is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s preliminary Amendment of February 26, 2021 which corrected multiple dependencies, removing references to the drawing to conform with US practice and adding new claim 19 is acknowledged.  Action on the merits of claims 1-19 follows:
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach and/or suggest either singularly or in combination a process and apparatus for the catalytic conversion ow waste plastic into liquid fuel which improves the liquid/gas yield and reduces char formation thereby improving the overall energy efficiency which is accomplished by mixing the waste plastic feed and a catalyst in a feed hopper to obtain a mixture;  feeding the mixture to a rotary kiln rotator via a screw 0C to condense the liquid fuel; collecting the condensed liquid fuel in a liquid collection tank; and feeding the non-condensable gas from the condensation unit to a gas-liquid separator to separate a product gas comprising C1 to C4 hydrocarbons and the liquid fraction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. teach a waste plastic to fuel oil distillation vessel which includes a rotary reactor and achieve operating temperatures of up to 450oC where instant cracking followed by condensing.   Tandon teach a method and apparatus for continuous recycling of waste plastic into liquid fuels by pyrolyzing the waste plastic in a rotary retort vessel, and includes a gas residue separator engaged at the output end of the rotary retort vessel. Tandon does not teach using a catalyst in the rotary retort and does not teach the 4 stage condenser or the reducing the amount of bio char produced.  .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771